Citation Nr: 1222017	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral leg disability, to include as secondary to a service-connected low back disability.

2.  Entitlement to service connection for bilateral hip disability, to include as secondary to a service-connected low back disability.

3.  Entitlement to an evaluation in excess of 20 percent for cervical spine degenerative joint disease and degenerative disc disease.

4.  Entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative joint disease and degenerative disc disease prior to June 10, 2005.

5.  Entitlement to an evaluation in excess of 40 percent for lumbar spine degenerative joint disease and degenerative disc disease since June 10, 2005.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active duty from June 1971 to February 1975.
 
This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for bilateral leg and hip disability, secondary to service-connected low back disability.  

The RO also increased the evaluations for service connected lumbar spine and cervical spine degenerative joint disease from 10 percent disabling to 20 percent disability, effective from September 26, 2003.  In a subsequent May 2008 rating decision, the RO increased the evaluation for the service-connected low back disability to 40 percent disabling, effective from June 10, 2005.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, these claims remain in controversy since less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2011).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for a bilateral leg and hip disability that is secondary to his service-connected low back disability (lumbar spine degenerative joint disease, degenerative disc disease).  With respect to a current disability, a December 2003VA examination report shows that the Veteran complained of experiencing bilateral hip pain and was diagnosed with bilateral hip strain with mild pain.  The record does not show that the Veteran has been diagnosed with a bilateral leg disability.  However, a  December 2004 VA outpatient treatment record shows that the Veteran complained of experiencing back pain with increasing weakness to his legs.  Additionally, a March 2008 VA examination report shows that the Veteran reported experiencing back pain that radiated into his bilateral lower extremities.  He also reported experiencing frequent tingling, numbness, neuropathic pain, and motor weakness in his lower extremities without autonomic dysfunction such as bladder function.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing bilateral hip pain and that radiates from his back to his lower extremities, as well has bilateral extremity weakness, tingling and numbness).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

With respect to the etiology of the Veteran's current bilateral hip disability, a December 2003 VA examination report shows that the examiner reported that his bilateral hip strain was not related to his low back strain or spondylolisthesis.  However, such examiner failed to provide a rationale for his stated opinion.  The Board notes that a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Therefore, for this reason, the Board finds that the examiner's December 2003 VA has limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295  (2008) (discussing factors for determining probative value of medical opinions).  Given the current state of the evidence of record, the Board finds that another VA medical examination is necessary in order to clarify the etiology of the Veteran's current bilateral hip disability.  See also Barr v. Nicholson, 21 Vet. App. 303, 312  (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to the Veteran's bilateral leg disability, despite the Veteran's contentions and his documented bilateral leg complaints, the record does not demonstrate that any examiner, VA or private, has provided an opinion as to the nature and etiology of such symptomatology.  As such, the Board finds that a new VA examination is necessary to determine the current nature and severity of the Veteran's service-connected left wrist disability. 

With respect the Veteran's service-connected lumbar and cervical spine disabilities, the Board notes the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403  (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

In this case, the April 2012 Appellant's Brief shows that the Veteran, through his representative, contends that his low back and cervical spine disabilities have both worsened since his last VA examination in March 2008.  Accordingly, on Remand, the Veteran should be afforded new VA examinations to determine the current severity of his service-connected lumbar and cervical spine disabilities.

VA's duty to assist also includes the obligation to obtain ongoing treatment records while a claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the record reflects that Social Security Administration records contain VA outpatient treatment records dated in 2003 and 2004 pertaining to the Veteran. There is no evidence that the RO has attempted to obtain and associate such records or any other VA outpatient treatment records with the Veteran's claims file. Therefore, the Board finds that any outstanding ongoing treatment records from any pertinent VA Medical Center should be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all providers of medical treatment for his cervical and lumbar spine, bilateral hip, and bilateral leg disabilities.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, including any outstanding VA treatment records.

2.  The Veteran should be afforded a VA examination by the appropriate specialist (s) to determine the nature and etiology of his bilateral lower extremity disability.  The claims folder must be made available to the examiner for review in connection with the examination.

* The examiner should identify all bilateral hip and lower extremity disabilities present, to include any neurological impairment.  The Board again notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing pain that radiates from his back to his lower extremities and weakness, and tingling).  

* The examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed bilateral hip and bilateral leg disability, to include any neurological condition, is proximately due to, the result of, or aggravated by his service-connected low back disability (degenerative disc disease and degenerative joint disease).

* The examiner should also consider the Veteran's lay statements when rendering the opinion.

* A complete rationale should be provided for any opinion or conclusion expressed.  If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pathology.

As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Schedule the Veteran for a VA examination by an appropriate clinician to ascertain the nature and severity of the service-connected lumbar and cervical disabilities. The claims folder must be made available to the examiner for review in conjunction with the examination.

* All indicated tests, to include range of motion testing, should be completed.  The examiner should specifically identify, in degrees of range of motion, any additional functional impairment, to include weakness and fatigability, caused by pain, to include on repeated use. 

4.  After completion of the above, readjudicate the issues on appeal.  If any benefit sought remains unfavorable to the Veteran, the Veteran and his representative should be issued a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


